Case 4:10-cr-20388-LVP-MJH ECF No. 843 filed 06/22/20       PageID.12265        Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                     Plaintiff,
                                                     Criminal Case No. 10-20388
 v.                                                  Honorable Linda V. Parker

 ISAAC DENEL MEEKS,

                Defendant.
 _________________________________/

        OPINION AND ORDER DENYING WITHOUT PREJUDICE
 DEFENDANT’S REQUEST FOR COMPASSIONATE RELEASE (ECF NO.
   830) & DENYING MOTION FOR ORDER HOLDING IN ABEYANCE
              MOTION AND SCHEDULE (ECF NO. 842)

       Presently before the Court is Defendant’s letter seeking compassionate release

 pursuant to 18 U.S.C. § 3582(c). The statute requires administrative exhaustion

 before a defendant may come to federal court seeking relief. Id. § 3582(c)(1)(A).

 The defendant may file a motion only after “fully exhaust[ing] all administrative

 rights to appeal a failure of the Bureau of Prisons to bring a motion on the

 defendant’s behalf” or “the lapse of 30 days from the receipt of such a request by the

 warden of the defendant’s facility, whichever is earlier.” Id. This exhaustion

 requirement is mandatory. See United States v. Alam, -- F.3d --, 2020 WL 2845694,

 at *1, 3 (6th Cir. June 2, 2020).
Case 4:10-cr-20388-LVP-MJH ECF No. 843 filed 06/22/20        PageID.12266   Page 2 of 3




       Defendant’s submission does not reflect that he has satisfied the statute’s

 exhaustion requirement. The Government has timely objected to Defendant’s

 failure to exhaust. The Court must therefore dismiss Defendant’s request without

 prejudice. Defendant may return to Court, if necessary, after fully exhausting the

 BOP’s administrative remedies or after the lapse of 30 days from the warden’s

 receipt of his request. Any renewed motion must reflect that the administrative

 exhaustion requirements in § 3582(c)(1)(A) have been satisfied.

       To the extent checked below, the Court finds that Defendant’s current

 request also lacks sufficient information to decide the request:

              _X_ Detailed information concerning the “extraordinary and
                  compelling reasons” that warrant relief (e.g., medical or
                  mental condition or age).

              _X_ Support for the assertion that the extraordinary and
                  compelling reason(s) places Defendant at heightened risk
                  if remains incarcerated.

 Any renewed motion must provide this information.

       Accordingly,

       IT IS ORDERED that Defendant’s letter seeking compassionate release

 (ECF No. 830) is DENIED WITHOUT PREJUDICE.

       IT IS FURTHER ORDERED that Defendant’s Motion for Order Holding




                                           2
Case 4:10-cr-20388-LVP-MJH ECF No. 843 filed 06/22/20   PageID.12267   Page 3 of 3




 in Abeyance Motion and Schedule (ECF No. 842) is DENIED.

       IT IS SO ORDERED.

                                           s/ Linda V. Parker
                                           LINDA V. PARKER
                                           U.S. DISTRICT JUDGE

  Dated: June 22, 2020




                                       3
